MEMORANDUM **
On October 11, 2007, the court issued an order denying appellant’s motion to proceed in forma pauperis on appeal. The court ordered appellant within 21 days to pay the docketing and filing fees for this appeal and simultaneously to show cause why the judgment challenged in this appeal should not be summarily affirmed.
Appellant has paid the fees for this appeal. The “mandatory correction of error” received on October 22, 2007 is construed as a timely response to the court’s order to show cause.
A review of the record and the response to the order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.